 


109 HR 4168 IH: Strengthening American Citizenship Act of 2005
U.S. House of Representatives
2005-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4168 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2005 
Mr. Ryun of Kansas (for himself, Mr. Wilson of South Carolina, Mr. Tancredo, Mr. Neugebauer, Mr. Daniel E. Lungren of California, and Mr. Forbes) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Immigration and Nationality Act to prescribe the binding oath or affirmation of renunciation and allegiance required to be naturalized as a citizen of the United States, to encourage and support the efforts of prospective citizens of the United States to become citizens, and for other purposes. 
 
 
1.Short Title 
This Act may be cited as the Strengthening American Citizenship Act of 2005. 
2.Definitions 
In this Act: 
(1)Oath of allegianceThe term Oath of Allegiance means the binding oath (or affirmation) of allegiance required to be naturalized as a citizen of the United States, as prescribed in subsection (e) of section 337 of the Immigration and Nationality Act (8 U.S.C. 1448(e)), as added by section 301(a)(2). 
(2)SecretaryExcept as otherwise provided, the term Secretary means the Secretary of Homeland Security. 
ILearning English 
101.English fluency 
(a)Education grants 
(1)EstablishmentThe Chief of the Office of Citizenship of the Department of Homeland Security (referred to in this subsection as the Chief) shall establish a grant program to provide grants in an amount not to exceed $500 to assist legal residents of the United States who declare an intent to apply for citizenship in the United States to meet the requirements under section 312 of the Immigration and Nationality Act (8 U.S.C. 1423). 
(2)Use of fundsGrant funds awarded under this subsection shall be paid directly to an accredited institution of higher education or other qualified educational institution (as determined by the Chief) for tuition, fees, books, and other educational resources required by a course on the English language in which the legal resident is enrolled. 
(3)ApplicationA legal resident desiring a grant under this subsection shall submit an application to the Chief at such time, in such manner, and accompanied by such information as the Chief may reasonably require. 
(4)PriorityIf insufficient funds are available to award grants to all qualified applicants, the Chief shall give priority based on the financial need of the applicants. 
(5)NoticeThe Secretary, upon relevant registration of a legal resident with the Department of Homeland Security, shall notify such legal resident of the availability of grants under this subsection for legal residents who declare an intent to apply for United States citizenship. 
(b)Faster citizenship for English fluencySection 316 of the Immigration and Nationality Act (8 U.S.C. 1427) is amended by adding at the end the following: 
 
(g)A legal resident of the United States who demonstrates English fluency, in accordance with regulations prescribed by the Secretary of Homeland Security, in consultation with the Secretary of State, will satisfy the residency requirement under subsection (a) upon the completion of 4 years of continuous legal residency in the United States.. 
102.Savings provisionNothing in this Act shall be construed to— 
(1)modify the English language requirements for naturalization under section 312(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1423(a)(1)); or 
(2)influence the naturalization test redesign process of the Office of Citizenship of the United States Citizenship and Immigration Services (except for the requirement under section 301(b) of this Act). 
IIEducation about the American way of life 
201.American citizenship grant program 
(a)In generalThe Secretary shall establish a competitive grant program to provide financial assistance for— 
(1)efforts by entities (including veterans and patriotic organizations) certified by the Office of Citizenship of the Department of Homeland Security to promote the patriotic integration of prospective citizens into the American way of life by providing civics, history, and English as a second language courses, with a specific emphasis on attachment to principles of the Constitution of the United States, the heroes of American history (including military heroes), and the meaning of the Oath of Allegiance; and 
(2)other activities approved by the Secretary to promote the patriotic integration of prospective citizens and the implementation of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), including grants— 
(A)to promote an understanding of the form of government and history of the United States; and 
(B)to promote an attachment to the principles of the Constitution of the United States and the well being and happiness of the people of the United States. 
(b)Acceptance of giftsThe Secretary may accept and use gifts from the United States Citizenship Foundation, if the foundation is established under section 202(a), for grants under this section. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
202.Funding for the Office of Citizenship 
(a)AuthorizationThe Secretary, acting through the Director of the Bureau of Citizenship and Immigration Services, is authorized to establish the United States Citizenship Foundation (referred to in this section as the Foundation), an organization duly incorporated in the District of Columbia, exclusively for charitable and educational purposes to support the functions of the Office of Citizenship, which shall include the patriotic integration of prospective citizens into— 
(1)American common values and traditions, including an understanding of the history of the United States and the principles of the Constitution of the United States; and 
(2)civic traditions of the United States, including the Pledge of Allegiance, respect for the flag of the United States, and voting in public elections. 
(b)Dedicated funding 
(1)In generalNot less than 1.5 percent of the funds made available to the Bureau of Citizenship and Immigration Services (including fees and appropriated funds) shall be dedicated to the functions of the Office of Citizenship, which shall include the patriotic integration of prospective citizens into— 
(A)American common values and traditions, including an understanding of American history and the principles of the Constitution of the United States; and 
(B)civic traditions of the United States, including the Pledge of Allegiance, respect for the flag of the United States, and voting in public elections. 
(2)Sense of congressIt is the sense of Congress that dedicating increased funds to the Office of Citizenship should not result in an increase in fees charged by the Bureau of Citizenship and Immigration Services. 
(c)Gifts 
(1)To foundationThe Foundation may solicit, accept, and make gifts of money and other property in accordance with section 501(c)(3) of the Internal Revenue Code of 1986. 
(2)From foundationThe Office of Citizenship may accept gifts from the Foundation to support the functions of the Office. 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the mission of the Office of Citizenship, including the patriotic integration of prospective citizens into— 
(1)American common values and traditions, including an understanding of American history and the principles of the Constitution of the United States; and 
(2)civic traditions of the United States, including the Pledge of Allegiance, respect for the flag of the United States, and voting in public elections. 
203.Restriction on use of fundsNo funds appropriated to carry out a program under this title may be used to organize individuals for the purpose of political activism or advocacy. 
204.Reporting requirementThe Chief of the Office of Citizenship shall submit to the Committee on Health, Education, Labor, and Pensions and the Committee on the Judiciary of the Senate, and the Committee on Education and the Workforce and the Committee on the Judiciary of the House of Representatives, an annual report that contains— 
(1)a list of the entities that have received funds from the Office of Citizenship during the reporting period under this title and the amount of funding received by each such entity; 
(2)an evaluation of the extent to which grants received under this title and title I successfully promoted an understanding of— 
(A)the English language; and 
(B)American history and government, including the heroes of American history, the meaning of the Oath of Allegiance, and an attachment to the principles of the Constitution of the United States; and 
(3)information about the number of legal residents who were able to achieve the knowledge described under paragraph (2) as a result of the grants provided under this title and title I. 
IIICodifying the oath of allegiance 
301.Oath or affirmation of renunciation and allegiance 
(a)Revision of oathSection 337 of the Immigration and Nationality Act (8 U.S.C. 1448) is amended— 
(1)in subsection (a), by striking under section 310(b) an oath and all that follows through personal moral code. and inserting under section 310(b), the oath (or affirmation) of allegiance prescribed in subsection (e).; and 
(2)by adding at the end the following new subsection: 
 
(e) 
(1)Subject to paragraphs (2) and (3), the oath (or affirmation) of allegiance prescribed in this subsection is as follows: I take this oath solemnly, freely, and without any mental reservation. I absolutely and entirely renounce all allegiance to any foreign state or power of which I have been a subject or citizen. My fidelity and allegiance from this day forward are to the United States of America. I will bear true faith and allegiance to the Constitution and laws of the United States, and will support and defend them against all enemies, foreign and domestic. I will bear arms, or perform noncombatant military or civilian service, on behalf of the United States when required by law. This I do solemnly swear, so help me God.. 
(2)If a person, by reason of religious training and belief (or individual interpretation thereof) or for other reasons of good conscience, cannot take the oath prescribed in paragraph (1)— 
(A)with the term oath included, the term affirmation shall be substituted for the term oath; and 
(B)with the phrase so help me God included, the phrase so help me God shall be omitted. 
(3)If a person shows by clear and convincing evidence to the satisfaction of the Attorney General that such person, by reason of religious training and belief, cannot take the oath prescribed in paragraph (1)— 
(A)because such person is opposed to the bearing of arms in the Armed Forces of the United States, the words bear arms, or shall be omitted; and 
(B)because such person is opposed to any type of service in the Armed Forces of the United States, the words bear arms, or and noncombatant military or shall be omitted. 
(4)As used in this subsection, the term religious training and belief— 
(A)means a belief of an individual in relation to a Supreme Being involving duties superior to those arising from any human relation; and 
(B)does not include essentially political, sociological, or philosophical views or a merely personal moral code. 
(5)Any reference in this title to oath or oath of allegiance under this section shall be deemed to refer to the oath (or affirmation) of allegiance prescribed under this subsection.. 
(b)History and government testThe Secretary shall incorporate a knowledge and understanding of the meaning of the Oath of Allegiance into the history and government test given to applicants for citizenship. 
(c)Notice to foreign embassiesUpon the naturalization of a new citizen, the Secretary, in cooperation with the Secretary of State, shall notify the embassy of the country of which the new citizen was a citizen or subject that such citizen has— 
(1)renounced allegiance to that foreign country; and 
(2)sworn allegiance to the United States. 
(d)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 6 months after the date of enactment of this Act. 
IVCelebrating New Citizens 
401.Establishment of new citizens award program 
(a)EstablishmentThere is established a new citizens award program to recognize citizens who— 
(1)have made an outstanding contribution to the United States; and 
(2)were naturalized during the 10-year period ending on the date of such recognition. 
(b)Presentation authorized 
(1)In generalThe President is authorized to present a medal, in recognition of outstanding contributions to the United States, to citizens described in subsection (a). 
(2)Maximum number of awardsNot more than 10 citizens may receive a medal under this section in any calendar year. 
(c)Design and strikingThe Secretary of the Treasury shall strike a medal with suitable emblems, devices, and inscriptions, to be determined by the President. 
(d)National medalsThe medals struck pursuant to this section are national medals for purposes of chapter 51 of title 31, United States Code. 
402.Naturalization ceremonies 
(a)In generalThe Secretary of Homeland Security, in consultation with the Director of the National Park Service, the Archivist of the United States, and other appropriate Federal officials, shall develop and implement a strategy to enhance the public awareness of naturalization ceremonies. 
(b)VenuesIn developing the strategy under this section, the Secretary shall consider the use of outstanding and historic locations as venues for select naturalization ceremonies. 
(c)Reporting requirementThe Secretary of Homeland Security shall annually submit a report to Congress that contains— 
(1)the content of the strategy developed under this section; and 
(2)the progress made towards the implementation of such strategy. 
 
